Exhibit 10(v)
POTASH CORPORATION OF SASKATCHEWAN INC.
AMENDMENT TO THE AGREEMENT
     WHEREAS, the Potash Corporation of Saskatchewan Inc., a corporation
organized under the laws of Canada (the “Corporation”), entered into an
agreement (the “Agreement”) that was most recently amended and restated as of
February 20, 2007 and subsequently amended on May 16, 2000 and on December 24,
2008 with William J. Doyle of Northbrook, Illinois, an executive of the
Corporation (the “Executive”), for the provision by the Corporation to the
Executive (or, in the event of the Executive’s death, to the Executive’s
designated beneficiary) of a supplemental retirement benefit;
     WHEREAS, the Corporation and the Executive now desire to amend the
Agreement to incorporate a new formula for computing the Executive’s benefit
under the Agreement with respect to services performed on and after July 1,
2009;
     NOW, THEREFORE, the Agreement is hereby amended, effective as of July 1,
2009, as follows (the “Amendment”):
     1. The definition of “Earnings” in paragraph 1 of the Plan is hereby
amended by deleting the first sentence thereof and inserting in lieu thereof the
following (taking into account the provisions of this Amendment set forth
below):

      “The term “Earnings” shall mean the Executive’s annual base pay plus:

  (a)   100% of all bonuses paid or payable to the Executive in a calendar year
pursuant to the Corporation’s annual short-term incentive plan or any similar
plan substituted therefor; provided, however, that for purposes of section
(b)(ii) of paragraph 4 of this Agreement, the bonus amount taken into account in
calculating Earnings shall not exceed the Executive’s annual base pay on which
such bonus was based pursuant to the terms of the Corporation’s annual
short-term incentive plan; and

  (b)   any other payment made in a given year to the Executive which payment is
specifically designated to be included in Earnings by the Compensation Committee
of the Board of Directors of the Corporation.”

     2. Sections (a) and (b) of paragraph 4 of the Agreement are hereby amended
in their entirety to read as follows:

  “(a)    5% of the Executive’s average 3 highest calendar years’ Earnings      
                           multiplied by

 



--------------------------------------------------------------------------------



 



      the Executive’s years (including partial years calculated to the last full
month completed) of Continuous Service completed before July 1, 2009 up to a
maximum of 10 years                                  PLUS     (b)   the sum of
(i) and (ii), where:

  (i)   is equal to 2% of the Executive’s average 3 highest calendar years’
Earnings                                  multiplied by         the Executive’s
years (including partial years calculated to the last full month completed) of
Continuous Service in excess of 25 years to a maximum of 10 additional years, to
the extent that such Continuous Service was completed before July 1, 2009; and  
  (ii)   is equal to 2% of the Executive’s average Earnings for the 3
consecutive calendar years during which the Executive’s Earnings were the
highest                                  multiplied by         the Executive’s
years (including partial years calculated to the last full month completed) of
Continuous Service in excess of 25 years to a maximum of 10 additional years,
provided that (A) such Continuous Service was completed on and after July 1,
2009, and (B) the sum of the years of Continuous Service taken into account
under section (b)(i) and this section (b)(ii) does not exceed 10        
                              MINUS”

     3. In all other respects the Agreement remains unchanged.

- 2 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Corporation has executed this Amendment by its duly
authorized officers on its behalf and the Executive has executed this Amendment
23 day of February, 2009.

                  POTASH CORPORATION OF
SASKATCHEWAN INC.    
 
           
 
  By:   /s/ Barbara Jane Irwin    
 
     
 
   
 
                William J. Doyle    
 
  /s/ William J. Doyle              

SIGNED SEALED AND DELIVERED in the
presence of:

     
Joseph A. Podwika
Name of Witness
   
 
   
/s/ Joseph A. Podwika
Signature of Witness
   

